UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1232



TYRONE E. MURRAY, SR.,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; LYNDA FOX, Maryland
Department of Human Resources; GLADYS MITCH-
ELL, Baltimore City Office of Child Support
Enforcement;   YVONNE  GILCHIRST,   Director,
Baltimore City Department of Social Services;
KENNETH HENDRICKS, Baltimore City Child Pro-
tective Services,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-99-3474-L)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone E. Murray, Sr., Appellant Pro Se.   Elise Hee Sook Song,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tyrone E. Murray appeals the district court’s order denying

relief on his 42 U.S.C.A. §§ 1983, 1985 (West Supp. 1999) com-

plaint.   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Murray v. Maryland, No.

CA-99-3474-L (D. Md. Jan. 21, 2000).    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                2